Exhibit 10.1

 
FOURTH AMENDMENT
 
THIS FOURTH AMENDMENT (this “Agreement”) is dated as of March 21, 2018 by and
among JACK IN THE BOX INC., a Delaware corporation (the “Borrower”), certain
Domestic Subsidiaries of the Borrower party hereto (such subsidiaries,
collectively, the “Guarantors”, and each, a “Guarantor”), the banks and other
financial institutions or entities party hereto (the “Consenting Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).
 
Statement of Purpose
 
The Borrower, the banks and other financial institutions party thereto (the
“Existing Lenders”) and the Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of March 19, 2014 (as
amended by that certain First Amendment and Waiver dated as of November 21,
2014, that certain Waiver, Joinder and Second Amendment dated as of July 1, 2015
and that certain Third Amendment dated as of September 16, 2016, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Existing Lenders have extended
certain credit facilities to the Borrower.  All capitalized undefined terms used
in this Agreement (including, without limitation, in the introductory paragraph
and this Statement of Purpose hereof) shall have the meanings assigned thereto
in the Credit Agreement; provided that the terms “Net Cash Proceeds” and “Qdoba
Prepayment” shall have the meanings assigned thereto in the Credit Agreement
after giving effect to the amendments in this Agreement.
 
The Borrower (a) has entered into an agreement to sell all of the Capital Stock
of Qdoba Restaurant Corporation, a Colorado corporation (“Qdoba”) pursuant to
that certain Stock Purchase Agreement dated as of December 19, 2017 (the “Qdoba
Purchase Agreement”) by and among the Borrower, Qdoba and Quidditch Acquisition,
Inc., a Delaware corporation (such transaction, the “Qdoba Sale”), and (b) will,
as conditions to, and substantially concurrently with, the effectiveness of this
Agreement, (i) consummate the Qdoba Sale and (ii) use the Net Cash Proceeds of
the Qdoba Sale to prepay the Term Loan in accordance with Section 4.4(b)(iii) of
the Credit Agreement.
 
The Borrower has requested that the Consenting Lenders (including, without
limitation, the Existing Lenders) agree to amend the Credit Agreement as more
specifically set forth herein.  Subject to the terms and conditions set forth
herein, the Administrative Agent and each of the Consenting Lenders has agreed
to grant such request of the Borrower.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.            Amendments to Credit Agreement.  Subject to the terms and
conditions set forth herein and the effectiveness of this Agreement in
accordance with its terms, the parties hereto agree that the Credit Agreement is
amended by:
 
(a)        adding the following defined terms to Section 1.1 thereof in proper
alphabetical order:
 
(i)         “‘Benefit Plan’ means any of (a) an “employee benefit plan” (as
defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined
in Section 4975 of the Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.”;
 

--------------------------------------------------------------------------------

 
(ii)       “‘Fourth Amendment’ means that certain Fourth Amendment, dated as of
March 21, 2018, by and among the Borrower, the Guarantors, the Lenders party
thereto and the Administrative Agent.”;
 
(iii)      “‘PTE’ means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.”;
 
(iv)      “‘Qdoba Prepayment’ means the prepayment of the Term Loan by an amount
equal to $260,000,000.”; and
 
(v)       “‘Qdoba Sale’ has the meaning assigned thereto in the Fourth
Amendment.”.
 
(b)      amending the definition of “Applicable Margin” in Section 1.1 thereof
by deleting clause (a) of the first proviso thereof and replacing it with “(a)
the Applicable Margin shall be based on Pricing Level II until the first
Calculation Date applicable to the first fiscal quarter ended after the
effective date of the Fourth Amendment and, thereafter the Pricing Level shall
be determined by reference to the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date,”;
 
(c)      amending the definition of “LIBOR” in Section 1.1 thereof as follows:
 
(i)        deleting the phrase “which appears on Reuters Screen LIBOR01 Page (or
any applicable successor page)” in each of clauses (a) and (b) thereof and
replacing it with the phrase “as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent”; and
 
(ii)       deleting the phrase “does not appear on Reuters Screen LIBOR01 Page
(or any applicable successor page)” in each of clauses (a) and (b) thereof and
replacing it with the phrase “is not so published”;
 
(d)     amending the definition of “Net Cash Proceeds” in Section 1.1 thereof by
(i) adding the parenthetical phrase “(other than Debt under this Agreement)”
after the words “any Debt” in clause (a)(ii) thereof and (ii) adding the
following language at the end of such definition “; provided, further, that the
Net Cash Proceeds of the Qdoba Sale shall be deemed to be an amount equal to the
Qdoba Prepayment”;
 
(e)     deleting the reference to “3.50” in the definition of “Subject
Distribution” in Section 1.1 thereof and replacing it with “4.00”;
 
(f)     deleting the reference to “March 19, 2019” in the definition of “Term
Loan Maturity Date” in Section 1.1 thereof and replacing it with “March 19,
2020”;
 
(g)     deleting the reference to “March 19, 2019” in Section 2.6(a) thereof and
replacing it with “March 19, 2020”;
 
(h)     amending and restating the table in Section 4.3 thereof as follows:
 
2

--------------------------------------------------------------------------------

 
Payment Date
Installment Payment Amount
September 30, 2015
$3,906,250
December 31, 2015
$3,906,250
March 31, 2016
$3,906,250
June 30, 2016
$5,859,375
September 30, 2016
$5,859,375
December 31, 2016
$13,688,965
March 31, 2017
$13,688,965
June 30, 2017
$13,688,965
September 30, 2017
$13,688,965
December 31, 2017
$13,688,965
March 31, 2018
$8,000,688.20
June 30, 2018
$10,667,584.08
September 30, 2018
$10,667,584.08
December 31, 2018
$10,667,584.08
March 31, 2019
$10,667,584.08
June 30, 2019
$10,667,584.08
September 30, 2019
$10,667,584.08
December 31, 2019
$10,667,584.08
Term Loan Maturity Date
Remainder of Term Loan Facility



 
(i)        deleting each reference to “remaining scheduled quarterly principal
repayment installments of the Term Loan” in Section 4.4(b)(vi) and replacing
each with “remaining scheduled principal repayment installments of the Term Loan
(including, without limitation, the bullet payment on the Term Loan Maturity
Date)”;
 
(j)        adding the phrase “and the Fourth Amendment” immediately after the
words “in connection with the Third Amendment” in Section 9.10(a) thereof;
3

--------------------------------------------------------------------------------

 
(k)        deleting the reference to “4.00” in Section 10.1 thereof and
replacing it with “4.50”; and

(l)        adding a new Section 14.27 immediately following Section 14.26
thereof as follows:
 
“14.27            Certain ERISA Matters.
 
(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:


(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;


(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.


 (b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:
4

--------------------------------------------------------------------------------



(i)            none of the Administrative Agent, any Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v) no fee or other compensation is being paid directly to the Administrative
Agent, each Arranger or their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.


(c)            The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”.


2.            Effectiveness.  Upon the satisfaction or waiver of each of the
following conditions, this Agreement shall be deemed to be effective:
5

--------------------------------------------------------------------------------

 
        (a)        the Administrative Agent shall have received counterparts of
this Agreement executed by the Administrative Agent, each of the Lenders and
each of the Credit Parties;
 
(b)        the Administrative Agent shall have received favorable opinions of
counsel to each Credit Party addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, this Agreement, the Loan Documents
and such other matters as the Administrative Agent shall reasonably request
(which such opinions shall permit reliance by the permitted assigns of the
Administrative Agent and each Lender);
 
(c) the Administrative Agent shall have received a certificate of a Responsible
Officer of each Credit Party certifying as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing this Agreement and
each of the other Loan Documents to which it is a party and certifying that
attached thereto are true, correct and complete copies of (A) the articles or
certificate of incorporation or formation, certificate of partnership or other
organizational document, as applicable, of such Credit Party and the bylaws,
operating agreement, partnership agreement or other governing document, as
applicable, of such Credit Party, (B) resolutions duly adopted by the board of
directors or other applicable governing authority of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other applicable Loan Documents to
which it is a party, and (C) each certificate of a recent date of (1) the good
standing of each Credit Party under the laws of its jurisdiction of organization
and (2) to the extent available from the applicable jurisdiction, a certificate
of the relevant taxing authorities of the jurisdiction of organization of each
Credit Party certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes;
 
(d)        the Administrative Agent shall have received, in each case in form
and substance reasonably satisfactory to the Administrative Agent, certificates
of property hazard, business interruption and liability insurance covering each
Credit Party (with appropriate endorsements naming the Administrative Agent as
additional insured on all policies for liability insurance and lender loss payee
on all policies for property hazard insurance);
 
(e)        the Borrower shall have delivered to the Administrative Agent a
certificate, in form and substance satisfactory to the Administrative Agent, and
certified as accurate by the chief financial officer or treasurer of the
Borrower, certifying that (A) after giving effect to this Agreement, the Qdoba
Sale, the other transactions contemplated to occur on the effective date of this
Agreement and the Qdoba Prepayment, the Borrower and the Credit Parties, taken
as a whole, are Solvent, and (B) attached thereto are calculations evidencing
compliance on a pro forma basis with the covenants contained in Sections 10.1
and 10.2 of the Credit Agreement after giving effect to this Agreement, the
Qdoba Sale, the other transactions contemplated to occur on the effective date
of this Agreement and the Qdoba Prepayment;
 
(f)        the Administrative Agent shall have received the results of a Lien
search made against each Credit Party indicating among other things that its
assets are free and clear of any Lien except for Liens permitted under the
Credit Agreement;
 
(g)        the Credit Parties shall have received all governmental, shareholder
and third party consents and approvals required (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and thereby and
all applicable waiting periods shall have expired without any action being taken
by any Person that could reasonably be expected to restrain, prevent or impose
any material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing;
6

--------------------------------------------------------------------------------

 
(h)       no action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any Governmental Authority
(including the SEC and any state securities regulatory authorities) to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement, the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement and such other Loan
Documents;
 
(i)        since October 1, 2017, no Material Adverse Effect, or circumstance or
condition that could reasonably be expected to result in a Material Adverse
Effect, has occurred;
 
(j)        each Credit Party shall have provided to the Administrative Agent and
the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with the requirements of the Patriot
Act, applicable “know your customer” and anti-money laundering rules and
regulations;
 
(k)        the Administrative Agent shall have received pro forma financial
statements and projections, in each case prepared by management of the Borrower
and calculated on a pro forma basis after giving effect to this Agreement, the
Qdoba Sale, the other transactions contemplated hereby and the Qdoba Prepayment,
and in form and substance reasonably satisfactory to the Administrative Agent;
 
(l)        receipt by (i) the Administrative Agent and Wells Fargo Securities,
LLC of any fees and reasonable and documented expenses required to be paid on or
before the effectiveness of this Agreement, (ii) Wells Fargo Securities, LLC,
for the account of each Consenting Lender that executes and delivers its
signature page to this Agreement to Wells Fargo Securities, LLC (or its counsel
or designee) on or prior to 5:00 p.m. (Eastern time) on March 15, 2018 (the
“Consent Date”), of a consent fee equal to 0.05% of the principal amount of the
Revolving Credit Commitment and outstanding Term Loans of such Consenting
Lender, as of the effectiveness of this Agreement and after giving effect to the
Qdoba Prepayment, (iii) Wells Fargo Securities, LLC or the Administrative Agent
of any other fees required to be paid on or before the effectiveness of this
Agreement and (iv) the Administrative Agent of the Qdoba Prepayment for the
benefit of the Lenders; and
 
(m)        the Qdoba Sale shall have been consummated substantially concurrently
with the effectiveness of this Agreement in accordance with the Qdoba Purchase
Agreement, without giving effect to any amendments, modifications or waivers to
the Qdoba Purchase Agreement that are materially adverse to the Lenders unless
such amendments, modifications or waivers are approved in writing by the
Administrative Agent.
 
Without limiting the generality of the provisions of the last paragraph of
Section 13.3 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed effective date hereof specifying its objection thereto.
7

--------------------------------------------------------------------------------

 
3.            Qdoba Prepayment.  The parties hereto agree that the receipt of
the Qdoba Prepayment in accordance with Section 2(l) above shall satisfy the
requirements of Section 4.4(b)(iii) of the Credit Agreement with respect to the
Qdoba Sale and that any requirement for prior notice of the Qdoba Prepayment is
hereby waived.  Immediately after giving effect to the Qdoba Prepayment, the
remaining principal balance of the Term Loan on the effective date of the
Agreement shall be $365,695,800.
 
4.            Limited Effect.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.  This Agreement shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document other than as expressly set
forth herein, (b) to prejudice any right or rights which the Administrative
Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower, any of its Subsidiaries or any other
Person with respect to any other waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents.  References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” or other words of like import) and in any Loan Document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as modified hereby.
 
5.            Representations and Warranties.  The Borrower and each Guarantor
represents and warrants that (a) it has the corporate (or other applicable
organizational) power and authority to make, deliver and perform this Agreement
and to perform its obligations under the Credit Agreement as modified hereby,
(b) it has taken all necessary corporate or other action to authorize the
execution and delivery of this Agreement and the performance of this Agreement
and the Credit Agreement as modified hereby, (c) this Agreement has been duly
executed and delivered on behalf of such Person, (d) this Agreement and the
Credit Agreement as modified hereby constitute legal, valid and binding
obligations of such Person, enforceable against it in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (e) each of
the representations and warranties made by the Borrower and the Guarantors in or
pursuant to this Agreement and the other Loan Documents to which it is a party
is true and correct in all material respects (except to the extent that such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects),
in each case on and as of the date hereof as if made on and as of the date
hereof, except to the extent that such representations and warranties relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date and (f) no Default or
Event of Default has occurred and is continuing as of the date hereof or after
giving effect this Agreement, the Qdoba Sale, the other transactions
contemplated hereby and the Qdoba Prepayment.
 
6.            Acknowledgement and Reaffirmation.  By their execution hereof, the
Borrower and each Guarantor hereby expressly (a) consent to this Agreement and
(b) acknowledge that the covenants, representations, warranties and other
obligations set forth in the Credit Agreement, the Notes and the other Loan
Documents to which the Borrower or such Guarantor is a party remain in full
force and effect.  The parties agree that this Agreement shall not constitute a
novation of any of the Credit Agreement, the Notes or the other Loan Documents. 
Without limiting the foregoing, the Borrower and each Guarantor hereby ratifies
and reaffirms its grant of Liens on or security interests in any of its
properties pursuant to one or more of the Loan Documents as security for the
Obligations, and confirms and agrees that, subsequent to, and after giving
effect to this Agreement, such Liens and security interests shall continue to
secure all of the Obligations.
8

--------------------------------------------------------------------------------

 
7.            Costs, Expenses and Taxes.  The Borrower agrees to pay in
accordance with Section 14.2 of the Credit Agreement all invoiced and reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration of this Agreement and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.
 
8.            Execution in Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission or other electronic transmission (e.g., by
“.pdf” or “.tif” format) shall be effective as delivery of a manually executed
counterpart hereof.
 
9.            Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without reference to the conflicts or choice of law principles
thereof.
 
10.            Loan Document.  Entire Agreement.  This Agreement is a Loan
Document. This Agreement is the entire agreement, and supersedes any prior
agreements and contemporaneous oral agreements, of the parties concerning its
subject matter.
 
11.            Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the parties hereto and their heirs, beneficiaries,
successors and permitted assigns.
 
12.            FATCA.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of this Agreement, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Credit Agreement as
modified hereby as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
[Signature Pages Follow]
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their respective duly authorized officers, all as of the day and
year first written above.


BORROWER:


JACK IN THE BOX INC., as the Borrower


By: /s/ Paul D. Melancon                                                 
                                                                                          
Name: Paul D. Melancon
Title: Senior Vice President Finance, Controller & Treasurer


GUARANTORS:


JBX GENERAL PARTNER LLC, as a Guarantor


By:            Jack in the Box Inc.,
              as sole member


By: /s/ Paul D. Melancon                                                  
                                                                                          
Name: Paul D. Melancon
Title: Senior Vice President Finance, Controller & Treasurer


JBX LIMITED PARTNER LLC, as a Guarantor


By:            Jack in the Box Inc.,
                  as sole member


By: /s/ Paul D. Melancon                                                  
                                                                                          
Name: Paul D. Melancon
Title: Senior Vice President Finance, Controller & Treasurer
 
JACK IN THE BOX EASTERN DIVISION L.P., as a Guarantor


By:       JBX General Partner LLC,
              as general partner

             By:  Jack in the Box Inc.
             as sole member


By: /s/ Paul D. Melancon                                                    
Name: Paul D. Melancon
Title: Senior Vice President Finance, Controller & Treasurer
 
 
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------



 


AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a
Consenting Lender




By: /s/ Darcy McLaren                                                     
                                                                                                
Name: Darcy McLaren
Title: Director
 
 
 
 

 




Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Consenting Lender




By: /s/ Aron Frey                                                              
                                                                                                
Name: Aron Frey
Title: Vice President
 
 
 


Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (F/K/A COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND” NEW YORK BRANCH), as a
Consenting Lender




By: /s/ Gillian Dickson                                                     
                                                                                                 
Name: Gillian Dickson
Title: Executive Director




By: /s/ André Baladi                                                         
                                                                                                
Name: André Baladi
Title: Executive Director
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Consenting Lender




By: /s/ Juan Cobrda                                                          
                                                                                                  
Name: Juan Cobrda
Title: Vice President
 


 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

PNC BANK, N.A., as a Consenting Lender
 
 
By: /s/ Scott W Miller                                                      
                                                                                                
Name: Scott W Miller
Title: Vice President
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Consenting Lender

 
By: /s/ Marty McDonald                                                 
                                                                                                
Name: Marty McDonald
Title: AVP
 


 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

REGIONS BANK, as a Consenting Lender
 
 
By: /s/ Jake Nash                                                              
                                                                                                
Name: Jake Nash
Title: Managing Director
 


 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Consenting Lender
 
 
By: /s/ Michael Ball                                                          
                                                                                                
Name: Michael Ball
Title: Director
 


 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Consenting Lender
 
 
By: /s/ Terri Ringstrom                                                    
                                                                                                
Name: Terri Ringstrom
Title: Vice President
 


 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Consenting Lender
 
 
By: /s/ Anna C. Araya                                                     
                                                                                                
Name: Anna C. Araya
Title: Executive Director


 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

SUNTRUST BANK, as a Consenting Lender

By: /s/ Christian Sumulong                                             
                                                                                                
Name: Christian Sumulong
Title: Vice President
 
 
 

 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------


BANK OF THE WEST, as a Consenting Lender




By: /s/ Jason Antrim                                                        
                                                                                                
Name:  Jason Antrim
Title: VP
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Consenting Lender




By: /s/ Gina Monette                                                        
                                                                                                
Name: Gina Monette
Title: Vice President
 
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

COMPASS BANK, as a Consenting Lender




By: /s/ Jeffrey Piccinelli                                                   
                                                                                                
Name: Jeffrey Piccinelli
Title: Senior Vice President
 
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Consenting Lender




By: /s/ Daniel Nunes                                                        
                                                                                                
Name: Daniel Nunes
Title: Duly Authorized Signatory
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Consenting Lender




By: /s/ Vance Waldron                                                    
                                                                                                
Name: Vance Waldron
Title: Vice President
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Consenting Lender




By: /s/ Jim Wright                                                             
                                                                                                
Name: Jim Wright
Title: Assistant Vice President
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Consenting Lender




By: /s/ Daniel Gendron                                                    
                                                                                                
Name: Daniel Gendron
Title: Vice President
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Consenting Lender




By: /s/ Jeanine Smith                                                        
                                                                                                
Name: Jeanine Smith
Title: Senior Vice President




 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

 
CRÉDIT INDUSTRIEL ET COMMERCIAL, as a Consenting Lender




By: /s/ Clifford Abramsky                                               
                                                                                                
Name: Clifford Abramsky
Title: Managing Director


By: /s/ Garry Weiss                                                          
                                                                                                
Name: Garry Weiss
Title: Managing Director
 
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Consenting Lender




By: /s/ Michael
King                                                                                                                                                         
Name: Michael King
Title: Authorized Signatory


 
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

CTBC BANK, NEW YORK BRANCH, as a Consenting Lender




By: /s/ Ralph
Wu                                                                                                                                                               
Name: Ralph Wu
Title: Senior Vice President & General Manager
CBTC Bank Co., Ltd., New York Branch
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION, as a Consenting Lender




By: /s/ Robert E.
Meditz                                                                                                                                                   
Name: Robert E. Meditz
Title: Vice President
 
 
 
 
 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page

--------------------------------------------------------------------------------

MANUFACTURERS BANK, as a Consenting Lender




By: /s/ De
Dao                                                                                                                                                                    
Name: De Dao
Title: Vice President





 
 
Jack in the Box Inc.
Fourth Amendment (2018)
Signature Page